Appellant was convicted of the offense of unlawfully being in possession of a still, etc., to be used for the purpose of manufacturing prohibited liquor.
His counsel argues very strenuously that there was no evidence tending to show his possession of the still, etc., which was found by the officers, etc. But we are not persuaded by the argument.
There was no motion for a new trial, and if there was a scintilla of evidence tending to show appellant's guilt, etc., the requested general affirmative charge to find in his favor, was, of course, properly refused. McMillan v. Aiken et al.,205 Ala. 35, 88 So. 135. There was such "scintilla." It is unnecessary to discuss the testimony.
We find nowhere prejudicial error, and the judgment of conviction is affirmed.
Affirmed. *Page 456